DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6, 8-19, 49, and 50 are currently pending. Claims 7 and 20 have been cancelled. Claims 49 and 50 have been added. Claims 1-3, 8-10, 13, 14, and 16-18 have been amended. The drawings, specification, and claims 2, 3, 10, 13, 14, and/or 16 have been amended to overcome the objections and/or 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 16 March 2021. Claim 20 has been cancelled and the 35 U.S.C. 112(d) rejection set forth in the Non-Final Office Action has been withdrawn.
Claim Objections
Claim 4 is objected to because of the following informalities: “the sensors” should read “the at least two sensors”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-6, 8, and 9 are further rejected due to their dependency to claim 1.
Claim 1 recites “manipulate[ing] a digital model” in line 5. However, it is unclear what it means to manipulate a model. Clarification is requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 recites “the three-dimensional overall motion, flexibility and/or strength envelope defining strength, movement and flexibility of at least one joint and/or muscle of the individual,” which has already been recited in lines 12-14 of claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-19, 49, and 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.

The claim is then analyzed to determine whether it is directed to any judicial exception. The step of generating a three-dimensional overall motion sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites generating a three-dimensional overall motion, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). Generating the three-dimensional overall motion does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on generating the three-dimensional overall motion, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of capturing force, movement and position data and manipulating a digital model based upon the force, movement, and position data. Obtaining data (capturing force, movement and position data) is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the acquiring step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 10, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The flexibility server, digital body model, and motion, flexibility and/or strength analyzer are configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and the processing of the data. The processing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

s 3 and 4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 3 recites “one sensor attached to or implanted within the individual,” which is claiming a human organism. Examiner suggests amending claim 3 to recite “one sensor configured to be attached to or implanted within the individual.” Claim 4 recites “the sensors are implanted within the individual,” which is claiming a human organism. Examiner suggests amending the limitation to recite “the sensors are configured to be implanted within the individual.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. ‘135 (US Pub No. 2015/0019135 – previously cited) in view of Zohar et al. ‘487 (US Pub No. 2008/0221487 – previously cited).
Regarding claim 1, Kacyvenski et al. ‘135 teaches a method for determining an overall motion, flexibility and/or strength envelope for an individual, comprising the steps of:
capturing force ([0006]), movement ([0006]) and position ([0175]) data of the individual; and

(b) generate, an overall motion, flexibility and/or strength envelope ([0040], [0157]) defining overall motion, flexibility and/or strength of the individual ([0040]).
Kacyvenski et al. ‘135 teaches all of the elements of the current invention as mentioned above except for (a) manipulate a digital model of the individual based upon the force, movement and position data to determine and derive strength, movement and flexibility of at least one joint and/or muscle of the individual, and (b) generate, based on the digital model, a three-dimensional overall motion.
Zohar et al. ‘487 discloses a method of digitally representing anatomical structures comprising manipulating a digital model of the individual based upon the force, movement and position data to determine and derive strength, movement and flexibility (“joint orientations, accelerations and velocities”) of at least one joint and/or muscle of the individual and generating a 3D human body muscle model to make the forces and torques visible to the eye as they happen ([0008], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kacyvenski et al. ‘135 to incorporate manipulating a digital model as Zohar et al. ‘487 teaches that this would provide visualization of the individual’s muscles and joints ([0002]).
Regarding claim 2, Kacyvenski et al. ‘135 teaches wherein the force, movement and position data is captured from at least two sensors (Fig. 14 components 14020, 1422 and [0020]).
Regarding claim 3, Kacyvenski et al. ‘135 teaches wherein the force, movement and position data is captured over time from one sensor attached to or implanted within the individual ([0141]).
Regarding claim 5, Kacyvenski et al. ‘135 teaches the at least two sensors being selected from the group of sensors including strain gauges, accelerometers, gyroscopes ([0096]), displacement sensors, proximity sensors, hall effect sensors, optical encoders, potentiometers, linear and rotary 
Regarding claim 8, Kacyvenski et al. ‘135 teaches the step of processing the force, movement and position data comprising comparing a currently determined overall motion, flexibility and/or strength envelope of the individual to a previously determined overall motion, flexibility and/or strength envelope of the individual to identify changes in motion, flexibility and/or strength of the individual ([0157], Table 1 Page 20 “Fatigue Indicator”). This is taught by Kacyvenski et al. ‘135 by disclosing a metric of “fatigue indicator.” This is achieved by analyzing data over a period of time to quantify decreases in quality of muscle response ([0157]). This is an example of comparing a currently determined motion, flexibility and/or strength envelope to identify changes in the individual.
Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for wherein the overall motion is a three-dimensional overall motion.
Zohar et al. ‘487 teaches generating a 3D human body muscle model to make the forces and torques visible to the eye as they happen ([0008], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overall motion of Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 to be three-dimensional as Zohar et al. ‘487 teaches that this would provide visualization of the forces and torques as they happen.
Regarding claim 9, Kacyvenski et al. ‘135 teaches the step of processing the force, movement and position data comprising comparing a currently determined three-dimensional overall motion, flexibility and/or strength envelope of the individual to an expected three-dimensional overall motion, flexibility and/or strength envelope ([0157], Table 1 Page 20 “Fatigue Indicator,” Table 1 Page 21 “Pattern Matching Readiness to return to play”). This is taught in Kacyvenski et al. ‘135 by disclosing 
Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for wherein the overall motion is a three-dimensional overall motion.
Zohar et al. ‘487 teaches generating a 3D human body muscle model to make the forces and torques visible to the eye as they happen ([0008], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overall motion of Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 to be three-dimensional as Zohar et al. ‘487 teaches that this would provide visualization of the forces and torques as they happen.
Regarding claim 10, Kacyvenski et al. ‘135 teaches a system for determining an overall motion, flexibility and/or strength envelope for an individual, comprising:
a flexibility server having memory ([0006]) and a digital processor ([0006]) and adapted to receive force ([0006]), movement ([0006]) and position data ([0175]) of the individual; and
a motion, flexibility and/or strength analyzer, implemented as machine readable instructions stored in the memory and executed by the digital processor ([0006]), capable of:
processing the force, movement and position data ([0006]), and

Kacyvenski et al. ‘135 teaches all of the elements of the current invention as mentioned above except for a digital body model implemented within the memory and operable to model one or more of force, size, weight, and movement of the individual; and
a motion, flexibility and/or strength analyzer capable of: processing the force, movement and position data to manipulate the digital body model, and generating, based on the digital body model, a three-dimensional overall motion.
Zohar et al. ‘487 discloses a method of digitally representing anatomical structures comprising manipulating a digital model of the individual based upon the force, movement and position data to determine and derive strength, movement and flexibility (“joint orientations, accelerations and velocities”) of at least one joint and/or muscle of the individual and generating a 3D human body muscle model to make the forces and torques visible to the eye as they happen ([0008], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kacyvenski et al. ‘135 to include a digital body modeland a motion, flexibility and/or strength analyzer capable of: processing the force, movement and position data to manipulate the digital body model, and generating, based on the digital body model, a three-dimensional overall motion as Zohar et al. ‘487 teaches that this would provide visualization of the individual’s muscles and joints ([0002]).
Regarding claim 11, Kacyvenski et al. ‘135 teaches at least one sensor configured for sensing and generating the force, movement and position data ([0006]).
Regarding claim 12, Kacyvenski et al. ‘135 teaches at least one sensor comprising one or more of implantable sensors implantable in the individual to sense the force, movement and position data from the individual’s body, wearable sensors that attach to the individual’s body to sense the force, 
Regarding claim 15, Kacyvenski et al. ‘135 teaches a relay device for receiving the force, movement and position data from the at least one sensor and for sending the force, movement and position data to the flexibility analyzer ([0086]).
Regarding claim 16, Kacyvenski et al. ‘135 teaches an envelope display generator, implemented as machine readable instructions stored in the memory and executed by the digital processor, capable of interactively providing a view of at least part of the overall motion, flexibility and/or strength envelope ([0087], [0185]).
Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for wherein the overall motion is a three-dimensional overall motion.
Zohar et al. ‘487 teaches generating a 3D human body muscle model to make the forces and torques visible to the eye as they happen ([0008], [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overall motion of Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 to be three-dimensional as Zohar et al. ‘487 teaches that this would provide visualization of the forces and torques as they happen.
Regarding claim 17, Kacyvenski et al. ‘135 teaches the envelope display generator further capable of comparing and displaying a difference between the three-dimensional overall motion, flexibility and/or strength envelope and a recorded motion, flexibility and/or strength envelope ([0258]).
Regarding claim 18, Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches the three-dimensional overall motion, flexibility and/or strength envelope defining strength, movement and . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 further in view of Bharmi ‘150 (US Patent No. 7,462,150 – previously cited).
Regarding claim 4, Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for wherein the sensors are implanted within the individual.
Bharmi ‘150 discloses a method of measuring body motion to determine if an individual is asleep, comprising an implantable activity sensor which can be an accelerometer (Column 3 Lines 32-33, Column 10 Lines 48-49, Column 15 Lines 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensors of Kacyvenski et al. ‘135 to incorporate the implantable sensors of Bharmi ‘150 as Bharmi ‘150 teaches that this would evaluate motion more frequently as the individual would not need to interact with an external system (Column 3 Lines 40-43).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 further in view of Breen et al. ‘337 (International Pub No. WO 2007/121337 – previously cited).
Regarding claim 6, Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for wherein the force, movement and position data is determined by analyzing imagery of the individual captured by one or more cameras.
Breen et al. ‘337 teaches a method of measuring the motion of human joint structures in which force, movement and position data are determined by analyzing imagery of the individual captured by an image and measurement processing system 77 ([0078]).

Regarding claim 13, Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for the at least one sensor including at least one off the body sensor comprising one or both of a machine for sensing the individual’s force, movement and position, and at least two cameras for sensing the individual’s force, movement and position.
Breen et al. ‘337 teaches a method of measuring the motion of human joint structures in which force, movement and position data are determined by analyzing imagery of the individual captured by an image and measurement processing system 77 ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensor of Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 to incorporate the image analyzer as an off the body sensor of Breen et al. ‘337 as Breen et al. ‘337 teaches this would quantify body motion using visual landmarks to help the individual consistently reproduce motion and to standardize human body motion ([0024]).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 further in view of Breen et al. ‘337 and Brunner et al. ‘768 (International Pub No. WO 2005/001768 – previously cited).
Regarding claim 14, Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for the system further comprising an image analyzer, implemented as machine readable instructions stored in the memory and executed by the 
Breen et al. ‘337 teaches a method of measuring the motion of human joint structures comprising an image measurement and processing system 77 implemented as machine readable instructions stored in the memory and executed by the digital processor, capable of processing images to determine the force, movement and position data ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensor of Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 to incorporate the image analysis of Breen et al. ‘337 as Breen et al. ‘337 teaches this would allow for more accurate diagnosis of an individual’s possible issues or pathologies related to the overall motion, flexibility, and/or strength envelope ([0014]).
Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 further in view of Breen et al. ‘337 teaches all of the elements of the current invention as mentioned above except for the at least one sensor comprising at least two cameras for sensing the individual’s force, movement and position.
Brunner et al. ‘768 teaches an automated system for measuring motion using two cameras ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion sensor of Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 further in view of Breen et al. ‘337 to incorporate two cameras of Brunner et al. ‘768 as Brunner et al. ‘768 teaches this would allow for motion capturing from multiple positions and perspectives ([0035]).
Claims 19 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 further in view of French ‘439 (US Pub No. 2014/0142439 – previously cited).
Regarding claim 19, Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for an output device for prompting the individual to move at least part of the individual through a range of suggested or designated motions.
French ‘439 teaches a cognitive function evaluator through motion detection that comprises a device that prompts the individual to move through a range of suggested or designated motions ([0014], Claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 to incorporate movement instructions of French ‘439 to initiate movement from the individual to begin data capturing.
Regarding claim 49, Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for prompting the individual to move at least part of the individual through a range of suggested or designated motions.
French ‘439 teaches a cognitive function evaluator through motion detection that comprises a device that prompts the individual to move through a range of suggested or designated motions ([0014], Claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 to incorporate movement instructions of French ‘439 to initiate movement from the individual to begin data capturing.
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 further in view of Stehning et al. ‘333 (US Pub No. 2008/0309333).
Regarding claim 50, Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 teaches all of the elements of the current invention as mentioned above except for determining discomfort or pain information of 
Stehning et al. ‘333 teaches improving patient comfort and safety by incorporating a predictive model for the motion being monitored ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kacyvenski et al. ‘135 in view of Zohar et al. ‘487 to include determining discomfort or pain information at Stehning et al. ‘333 teaches that this would improve comfort of the user.
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection of claim 19 have been considered and are fully persuasive. As such, the 35 U.S.C. 112(b) rejection of claim 19 has been withdrawn.
Applicant argues that the amendments to the independent claims overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as the claims still performs an abstract idea, as described in the 35 U.S.C. 101 rejection above.
Applicant’s argues that Kacyvenski et al. ‘135 does not teach generating a three-dimensional overall motion. Examiner respectfully agrees, and the 35 U.S.C. 102(a)(1) rejection has been withdrawn. However, upon further consideration, it was found that Zohar et al. ‘487 teaches such limitation. As such, the claim is now rejected under 35 U.S.C. 103 over Kacyvenski et al. ‘135 in view of Zohar et al. ‘487.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791